DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2. The objection to the drawing made in the previous office action has been withdrawn in view of the claims being cancelled. 
Specification
3. The objection to the specification made in the previous office action has been withdrawn in view of the claims being cancelled. 

Claim Rejections - 35 USC § 101
4. The 101 rejection made in the previous office action has been withdrawn in view of the claims being cancelled. 

Claim Rejections - 35 USC § 112
5. The 112 rejection made in the previous office action has been withdrawn in view of the claims being cancelled.
Response to Arguments
Applicant’s arguments with respect to claim(s) [1-13] have been considered but are moot because the previous claims have been cancelled.  The new ground of rejection is for the newly 
                                                     Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. Claim(s) [14-16, 20-22 and   25] is/are rejected under 35 U.S.C. 102 (a1) as being anticipated by Willassen (US. 2015/0015757).

Re Claim 14,  Willassen discloses an image sensor (see 200 fig. 2), comprising: a pixel array comprising a plurality of active pixels arranged in a matrix of rows and columns, (see 202 fig. 2) and comprising a plurality of column lines to which outputs of pixels in the same column are coupled for the purpose of outputting pixel signals (see 118 fig. 1 and 218 fig. 2 and ¶ 0016, Row select transistor RS T4 114 selectively couples the image data output of pixel cell 102 to the readout column bit line 118 in response to a row select signal RS); readout circuitry comprising a plurality of readout units (see 236 fig. 2), wherein each readout unit comprises an input node and is configured to read out a respective column line through the input node (see fig. 1 124 fig. 1, the input  node being the input to the integrator); and a plurality of capacitive units (see 126 fig.1 since each pixel in the pixel array as depicted in fig 2, has same configuration as the  image sensor 100 of fig. 1), wherein each capacitive unit (126 fig. 1) is configured to capacitively couple each input node (input to the integrator as depicted in fig. 1) to the respective column line (118 fig. 1).  

Re Claim 15, Willassen further discloses, further comprising a row controller for selecting pixels among the plurality of active pixels for read-out (see 114 fig. 1), wherein for each selected pixel, the image sensor is configured to perform, a correlated double sampling measurement scheme based on a first pixel readout and a second pixel readout, wherein the first pixel readout comprises a readout of a pixel at a predetermined amount of time after the pixel was reset, and wherein the second pixel readout comprises a readout of a pixel directly after the pixel has been reset (see fig. 3, 334A and 334B and   ¶¶0026 and 0028, after the transfer signal TX 306 has been de-asserted, another analog-to-digital operation 332 may occur and a second sampling of the output line 320 may occur with sample and hold circuit 134. In the illustrated example, the second sampling is indicated with the SHS 334B event, which indicates that a second sample has been obtained of the output signal value on the output line 320. In one example, the output value of the pixel may then be derived by finding the difference between the second sample and the first sample (i.e., output value=SHS-SHR)).  

Re Claim 16,   Willassen further discloses, wherein the pixel array and/or capacitive unit are integrated on a thin-film transistor ('TFT') panel, and wherein the readout circuitry (see 122, 114 fig. 1) and/or the row controller are at least partially integrated on one or more semiconductor dies (see fig. 1 by being integrated).  


Re Claim 20, Willassen further discloses , wherein the readout circuitry and/or the row controller is based on complementary metal-oxide-semiconductor ('CMOS') technology (see ¶0022, In one example, each pixel cell is a CMOS imaging pixel) .  

Re Claim 21, Willasen further discloses, wherein the readout circuitry comprises a plurality of analog-to-digital converters ('ADCs') (see 132 fig. 1).  

Re Claim 22, Willasen further discloses, wherein the readout circuitry is configured to read out the column lines based on a charge mode readout (see 118 fig. 1, when reading out the signal data as described in the text of paragraph 0016).  

Re Claim 25, Willassen further discloses, wherein the readout circuitry is configured to read out the column lines based on a voltage mode readout (see 118 fig. 1 and ¶0016, Row select transistor RS T4 114 selectively couples the image data output of pixel cell 102 to the readout column bit line 118 in response to a row select signal RS. In the illustrated example, bit line 118 is coupled to selectively readout image data from a column of the plurality of pixel cells 102 in the image sensor 100).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claim [28] is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Willassen (US. 2015/0015757) in view of  Minami(US. 2014/0022426).

Re Claim 28,  Willassen discloses an imaging system (see fig. 2) comprising: an image sensor (see 200 fig. 2)  comprising: a pixel array comprising a plurality of active pixels arranged in a matrix of rows and columns (see 202 fig. 2), and comprising a plurality of column lines to which outputs of pixels in the same column are coupled and configured to receive pixel output signals (see 218 fig. 2 and 118 fig. 1 and ¶0016, Row select transistor RS T4 114 selectively couples the image data output of pixel cell 102 to the readout column bit line 118 in response to a row select signal RS); and readout circuitry comprising a plurality of readout units (see 235 fig. 2), wherein each readout unit is configured to read out a respective column line through an input node of the readout unit (see fig. 1 218 and 122), wherein the image sensor further comprises a plurality of capacitive units (see 126, as fig. 1 is depicting a single exemplary pixel of the pixel array depicted in fig. 2), wherein each capacitive unit is configured to capacitively couple each input node to a respective column line  see 118, 126 and 122 fig. 1); and a processing unit configured to construct an image based on outputs from the readout circuitry (see ¶0023, Function logic 240 may simply store the image data or even manipulate the image data by applying post image effects (e.g., crop, rotate, remove red eye, adjust brightness, adjust contrast, or otherwise), 

Willassen  doesn’t seem to explicitly disclose
 
Nonetheless in the same field of endeavor Minami further discloses an image processing system as Willassen (see for example  Minami fig. 31). Minami further discloses an imaging system (see fig. 31) is configured to construct a plurality of X-ray images of an object (see 99, 100 and 111 fig. 31 and  ¶¶ 0169 and 0171, In the image pickup display system 5 having such a configuration, the image pickup unit 1 (a radiographic image pickup unit) captures image data Dout of a subject 100 based on irradiation light (radiation rays in this example) applied from a light source (a radiation source such as an X-ray source) 99 to the subject 100, and outputs the image data Dout to the image processing section 101. The image processing section), and wherein the imaging system further comprising an X-ray source (99 fig. 31) positioned such that an object (100) to be imaged can be arranged between the X-ray source (99 fig. 31) and the image sensor (11 fig. 31).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Willassen by the teachings of Minami for example by incorporating the wavelength conversion layer of Minami in the imaging system of Willassen, as taught in Minami,  before the effective filling date of the claimed invention since this would allow to detect  and  display an image radiated by x-ray radiation. Hence enhancing usability.
Allowable Subject Matter
8. Claims [17-19, 23-24 and 26-27] objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9. The following is a statement of reasons for the indication of allowable subject matter:-
Re Claim 17 none of the prior on the record alone or in combination teaches or reasonably suggests: wherein the readout circuitry comprises a plurality of first segments, wherein each first segment corresponds to a plurality of column lines and is integrated on a respective first semiconductor die, wherein the image sensor further comprises a plurality of first flex foils configured to connect the thin-film transistor ('TFT') panel to an external device, and 3Attorney Docket No. P190001-412-US01/200762EPUS Serial No. 16/923,146 Response to Non-Final Office Action dated July 12, 2021 wherein the respective first semiconductor dies are arranged on respective first flex foils.  

 Re Claim 18 none of the prior on the record alone or in combination teaches or reasonably suggests: a second reference voltage and configured to set a voltage on the signal node to the second reference voltage in dependence of a reset signal outputted by the row controller, in conjunction with the other limitation of the claim

. Re Claim 19 none of the prior on the record alone or in combination teaches or reasonably suggests: wherein the image sensor further comprises a plurality of second flex foils configured to connect the thin-film transistor ('TFT') panel to a remainder of the row controller, wherein the respective second semiconductor dies are arranged on respective second flex foils; and/or wherein the thin-film transistor ('TFT') panel is based on amorphous silicon, low-temperature polycrystalline silicon, or indium gallium zinc oxide; and/or wherein the image sensor further comprises a scintillator layer arranged above the pixel array; in conjunction with the other limitation of the claim.

Re Claim 23 none of the prior on the record alone or in combination teaches or reasonably suggests: wherein each readout unit comprises a charge amplifier comprising an operational amplifier, comprising a non-inverting input connected to the third reference voltage, and an inverting input connected to the capacitive unit via a first switch, wherein an output of the operational amplifier is coupled to the inverting input via a feedback capacitor, and the readout unit further comprising comprises a second switch arranged between the output and the inverting input of the operation amplifier; in conjunction with the other limitation of the claim.
 
 Claim 24 is allowed due to its dependency on claim 23.
 
Re Claim 26 none of the prior on the record alone or in combination teaches or reasonably suggests: wherein the input node comprises a high impedance input node and wherein each readout unit is configured to set a voltage on the input node equal to a fourth reference voltage during the first readout and to determine an output voltage based on a change in voltage of the input node with respect to the fourth reference voltage during the second pixel readout; and wherein each readout unit further comprises a voltage setting unit configured to set a voltage on the input node to the fourth reference voltage during the first pixel readout, and configured to provide a high impedance state in the second mode thereby allowing the voltage on the input node to track the pixel voltage when changing from a value corresponding to the first pixel readout to a value corresponding to the second pixel readout; in conjunction with the other limitation of the claim.

Claim 27 is allowed due to its dependency on claim 26.

                                                 Conclusion
10. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
12. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698